DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 23-42 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 23-32 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a signal processing module configured to, for each pixel: receive the electrical signals from the detector; mathematically combine individual decay curves in the electrical signals into a decay supercurve comprising a number of components, each component having a time constant and a relative contribution to the decay supercurve; extract time constants from the decay supercurve; and quantify the relative contribution of individual components to the decay supercurve.”
Claims 33-42 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "a signal processing module configured to, for each voxel: receive the electrical signals from the detector; mathematically combine individual decay curves in the electrical signals into a decay supercurve comprising a number of components, each component having a time constant and a relative contribution to the decay supercurve; extract time constants from the decay supercurve; and quantify the relative contribution of individual components to the decay supercurve.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jo et al. (Patent No. US 7,890,157 B2) discloses a method and system for analysis of fluorescence emission spectroscopy data and fluorescence lifetime imaging microscopy data.
Deka et al. (Patent No. US 5,909,278) discloses time-resolved fluorescence decay measurements for flowing particles.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEUNG C SOHN/Primary Examiner, Art Unit 2878